         Case 5:21-cv-00469-EGS Document 23 Filed 09/03/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C.D.A., a minor child, and Mr. A.,         :
his father; and E.A.Q.A., a minor child,   :
and Mr. Q., his father,                    :         Civil Action No. 5:21-cv-00469
                                           :
       Plaintiffs,                         :
                                           :
                       v.                  :
                                           :
The United States of America,              :
                                           :
       Defendant.                          :

               UNOPPOSED MOTION TO VOLUNTARILY WITHDRAW
                  THE UNITED STATES’ MOTION TO DISMISS

       In their complaint, the plaintiffs assert claims pursuant to the Federal Tort Claims

Act, 28 U.S.C. §§ 1346(b)(1), 2671 et seq. (the “FTCA”) and the Alien Tort Statute, 28 U.S.C.

§ 1350 (the “ATS”). On April 26, 2021, the United States filed a motion to dismiss all claims

in the complaint (Doc. No. 14.) Thereafter, the United States and the plaintiffs began to

explore the possibility of settlement. The parties have jointly requested that the case be

held in abeyance while settlement is discussed. Three stipulations have been filed, each

asking that the case be held in abeyance for 60 days. (Doc. Nos. 15, 17, 19.) Each time, the

Court has granted the request. (Doc. Nos. 16, 18, 21.)


       While the case is in abeyance, there is no need for the Court to decide the pending

motion to dismiss. During the case management call on September 2, 2021, the plaintiffs

voiced no opposition to the United States withdrawing its motion at this time with the right

to later refile the motion. The United States hereby moves to voluntarily withdraw this

motion without prejudice to its right to re-file the motion in the event that settlement

efforts are unsuccessful and litigation continues.
        Case 5:21-cv-00469-EGS Document 23 Filed 09/03/21 Page 2 of 2




                                   Respectfully submitted,

                                   JENNIFER ARBITTIER WILLIAMS
                                   Acting United States Attorney


                                   s/ Gregory David [SRB]
                                   GREGORY B. DAVID
                                   Assistant United States Attorney
                                   Chief, Civil Division

                                   s/ Veronica Finkelstein
                                   VERONICA J. FINKELSTEIN
                                   ANTHONY ST. JOSEPH
                                   Assistant United States Attorneys

                                   Counsel for the United States of America


Dated: September 3, 2021
